Citation Nr: 0218552	
Decision Date: 12/20/02    Archive Date: 12/24/02	

DOCKET NO.  01-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant had active duty from June 1943 until January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's lumbar disability was not present during 
his active service.  

2.  The veteran's back disorder, to include arthritis of 
the spine, was first shown many years subsequent to his 
separation from service.  

3.  There is clear and convincing evidence that the 
veteran's current back disorder is unrelated to service, 
to include inservice combat.


CONCLUSION OF LAW

A back disability was not incurred or aggravated by 
military service nor may arthritis of the spine be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified 
in this statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the statement of the case (SOC), and 
supplemental statements of the case (SSOC), provided to 
both the appellant and his representative, specifically 
satisfies the requirement at § 5103 of the new statute.  
It clearly notifies the appellant and his representative 
of the evidence necessary to substantiate his claim 
including the requirements of the VCAA, to include what 
evidence the VA would obtain.  

Additionally, the Board finds that all available evidence 
and records identified by the appellant as plausibly 
relevant to his pending claim has been collected for 
review.  Moreover, he was also offered an opportunity to 
present testimony at a hearing but he opted for a 
conference with his representative.  Accordingly, the 
Board finds that the requirements under the VCAA have been 
met.  Quartuccio v. Principi, 16 Vet. App. 182 (2002).

Factual Background

The appellant asserts that that he is entitled to service 
connection for a back disability.  He points out that he 
was a light machine gunner and was required to carry his 
gun plus ammunition.  Further, for five months he had to 
load and unload cargo, which he believed led to his 
current back disability.

A review of the service medical records shows that he was 
seen in May 1945 for a fever, headache backache and 
chills.  The diagnosis was malaria. The remaining service 
medical records show no complaints, treatment or diagnosis 
regarding a back disability or injury.  A report of the 
examination conducted prior to discharge dated in January 
1946 relates that the veteran was treated for malaria and 
infectious mononucleosis during service.  No reference was 
made to a back problem.  The musculoskeletal system was 
considered clinically normal.  

The service administrative records show that the veteran 
was a combat infantryman who served in the Pacific.

A January 1965 private hospital medical report relates 
that the veteran complained of cervical and interscapular 
back pain which had been present for two weeks prior to 
admission.  In reporting his medical history, the veteran 
related that the physician at his place of employment 
diagnosed rheumatoid arthritis.  On examination the lower 
back was considered normal.  There was muscle spasm noted 
in the levator group of the upper back.  The diagnosis was 
cervical nerve root syndrome and myositis.  

A private medical report dated in January 1967 relates 
that the veteran's musculoskeletal system was considered 
normal.  

The veteran received private treatment at private 
facilities during 1977 for several disorders.  During this 
time degenerative changes of the spine were diagnosed.  

Received in February 1979 were statements from to fellow 
servicemen her service with the veteran in combat in the 
Pacific.  These statements relate to a sinus condition.  
No reference was made to a back disorder.

A private medical report dated in August 1983 shows that 
the veteran was treated for heart disease.  In reporting 
the diagnosis, the physician included a secondary 
diagnosis of severe osteoarthritis of the spine.  

In September1994, the veteran underwent evaluation at the 
Rheumatology and Immunology Clinic at the University of 
Tennessee.  The veteran reported that his arthritic 
condition resulted from an injury received during military 
service.  The diagnostic impression included rule out 
enthesopathy such as DISH (seen in 50 percent of 
diabetes), crystalline arthritis such as gout or 
pseudogout (i.e. Hemochromatosis).   

An October 1994 examination report of the University of 
Tennessee noted diagnoses of osteoarthritis of both knees, 
mild osteoarthritis of the hands, and peripheral sensory 
neuropathy.  

A November 1994 clinical note shows a list of X-rays that 
were taken outside of the clinical office.  This report 
indicated that X-rays taken in March 1993 showed evidence 
of arthritis in the lateral and cervical spine.  

A private radiology consultation report dated in July 1996 
noted ankylosis of the spine compatible with ankylosing 
spondylitis.  

A private medical hospital report dated in May 1998 shows 
that the veteran was admitted for multiple medical 
problems.  The diagnoses included degenerative joint 
disease of the cervical spine.  

The veteran submitted his initial claim for service 
connection for a back disorder in May 1999.  At that time 
he believed that his back problems began when he sought 
treatment in may 1945.

In a statement received in October 2000, a fellow service 
member indicated that the veteran had back problems during 
combat service.  The serviceman indicated that he gave the 
veteran his mattress due to the veteran's discomfort.  

The veteran was scheduled for a hearing at the RO in July 
2001.  The veteran and his representative elected an 
informal conference in lieu of a formal hearing.  The 
veteran stated that he injured his back carrying a machine 
gun, ammunition, backpacks and other gear.  He related 
that he was treated for back pain while on active duty.  
The veteran also referred to the statement from his fellow 
service member.  The veteran's spouse related that due to 
the death of physicians there were no available treatment 
records from the time period immediately following the 
veteran's discharge from military service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to 
a degree of at least 10 percent within one year from the 
date of termination of service, such disease shall be 
presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a 
disorder during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the case of a combat veteran, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
service satisfactory lay or other evidence of service 
incurrence or aggravation if consistent with the facts and 
circumstances or hardships of service even if there is no 
official record of such incurrence and shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 1991 & Supp. 2002).  

A combat veteran's claim cannot be denied unless there is 
"clear and convincing evidence" to the contrary as to the 
service incurrence or aggravation element.  By "clear and 
convincing" is meant that there is a "reasonable certainty 
of the truth of the fact in controversy."  See Vanerson v. 
West, 12 Vet. App. 254 (1999).

For purposes of this claim, combat involvement is 
conceded.  In this regard the service medical regards show 
that he was seen on one occasion for several complaints, 
to include a backache.  However, his symptoms were 
diagnosed as malaria.  Additionally, the separation 
examination report, which contains a history malaria and 
mononucleosis, contains no reference to any back problems.  
Furthermore the first evidence of a back disability was in 
1965, approximately 19 years after service.  The first 
reference to an inservice back injury was in 1990s, again 
many years after service.  There are no post service 
medical records which relate any current back disorder to 
service other than by the veteran's own history.  Leshore 
v. Brown, 8 Vet. App. 406, 408 (1995).

The Board concludes that the above findings constitute 
clear and convincing evidence as to rebut the presumption 
of inservice incurrence, as established under 38 U.S.C.A. 
§ 1154(b).  See Collette v. Brown, 82 F.3d at 393.  
Furthermore, the Board finds that any current back 
disorder is not related to any other incident of service.  
Accordingly, service connection for a back disorder is not 
warranted. 


ORDER

Service connection for a back disability is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

